Exhibit 10.1 Master FIELD SERVICES AGREEMENT This Master Field Services Agreement dated as of August 1, 2013 (as the same may be supplemented, modified, amended, restated or replaced from time to time in the manner provided herein, this " Agreement "), is by and between National Retail Source, LLC, a limited liability company organized and existing under the laws of the State of Georgia and currently having its principal place of business at 350 Stonewall Ave. W., Fayetteville, GA 30214, USA (hereinafter called "NRS" or the " Contractor
